Citation Nr: 1117211	
Decision Date: 05/04/11    Archive Date: 05/10/11

DOCKET NO.  09-39 117	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Propriety of an initial 10 percent evaluation for posttraumatic stress disorder (PTSD) as assigned for accrued benefits purposes.


ATTORNEY FOR THE BOARD

G. Slovick, Associate Counsel


INTRODUCTION

The Veteran had active service from December 1942 to January 1946.  The Veteran died in March 2008.  The appellant is the Veteran's surviving spouse.



This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) Winston-Salem, North Carolina.

Of note, in February 2008, the Board granted the Veteran service connection for PTSD; however, a disability evaluation was not assigned at that time.  The Veteran died on March [redacted], 2008.  In March 2009, the RO granted a 10 percent disability rating for accrued benefits purposes.  


FINDINGS OF FACT

1.  The Veteran died in March 2008 from respiratory failure.

2.  The Veteran's claim was pending at the time of his death.

3.  The appellant filed her claim for accrued benefits within a year of the Veteran's death.

4.  The competent evidence demonstrates PTSD which caused impairment that most closely approximated occasional decrease in work efficiency and intermittent inability to perform occupational tasks.


CONCLUSIONS OF LAW

1.  The appellant is entitled to accrued benefits based upon the Veteran's pending claims. 38 U.S.C.A. § 5121 (West 2002); 38 C.F.R. §§ 3.160, 3.1000 (2010).


2.  The criteria for an evaluation of 30 percent for PTSD have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 3.321(b)(1), 4.1, 4.7, 4.130, Diagnostic Code 9411.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also 73 Fed. Reg. 23,353- 23,356 (April 30, 2008) (concerning revisions to 38 C.F.R. § 3.159).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical evidence or lay evidence that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183 (2002).

In this case, VA is not shown to have provided the appellant with information pertaining to the evidence necessary establish her claim for accrued benefits or for an increased rating prior to adjudication.  The appellant was notified generally of what evidence was necessary to substantiate her claim for an increased rating n her October 2009 statement of the case.  While timely VCAA notice was not provided, the appellant has demonstrated that she has actual knowledge of what must be shown for increased ratings claims.  In her March 2008 claim for accrued benefits, the appellant makes clear that she was aware that she could receive the benefits available to the Veteran at the time of his death.  This shows actual knowledge of the evidentiary requirements for an accrued benefits claim.  





Additionally in her April 2009 notice of disagreement, the appellant specifically stated her assertion that the Veteran was entitled to a higher rating for PTSD based on the evidence and that he was entitled to a 100 percent disability rating.  She additionally cited to prior Court and Board decisions, suggesting more than a basic knowledge of the benefits available to her.  The claim was readjudicated an October 2009 statement of the case.  Hence, the appellant has not been prejudiced by VA's failure to provide timely VCAA notice, and no further notice is in order.  

All relevant evidence necessary for an equitable resolution of the issue on appeal has been identified and obtained, to the extent possible.  The evidence of record includes VA treatment records, private medical records, and statements from the appellant.  The appellant has not indicated that she has any further evidence to submit to VA, or which VA needs to obtain.  There is no indication that there exists any additional evidence that has a bearing on this case that has not been obtained.  The appellant and has been accorded ample opportunity to present evidence and argument in support of her appeal.  All pertinent due process requirements have been met.  See 38 C.F.R. § 3.103.

The Veteran died in March 2008 from respiratory failure.  The appellant claims entitlement to accrued benefits based on the deceased Veteran's pending claims before the Board.

The application for accrued benefits must be filed within one year after the date of the Veteran's death. 38 C.F.R. § 3.1000(c).  By statute, the appellant takes the Veteran's claims as they stood on the date of his death.  Zevalkink v. Brown, 102 F.3d 1236 (Fed. Cir. 1996).

In Jones v. West, 136 F.3d 1296, 1299 (Fed. Cir. 1998), the United States Court of Appeals for the Federal Circuit concluded that, for a surviving spouse to be entitled to accrued benefits, 'the veteran must have had a claim pending at the time of his death for such benefits or else be entitled to them under an existing rating or decision.'

Thus, for a claimant to prevail on an accrued benefits claim, the record must show that (i) the appellant has standing to file a claim for accrued benefits, (ii) the Veteran had a claim pending at the time of his death, (iii) the Veteran would have prevailed on the claim if he had not died; and (iv) the claim for accrued benefits was filed within one year of the Veteran's death.  38 U.S.C.A. § 5101(a), 5121; 38 C.F.R. § 3.1000.

Accrued benefits include those the Veteran was entitled to at the time of death under an existing rating or based on evidence in the file at the date of death.  See 38 U.S.C.A. § 5121(a); 38 C.F.R. § 3.1000(a).  Generally, only evidence contained in the claims file at the time of the Veteran's death will be considered when reviewing a claim for accrued benefits.  This includes service department and VA medical records, which are considered to be constructively in the claims file at the date of death, even though they may not physically be in the file until after that date. 38 C.F.R. § 3.1000(d)(4).  Thus, after the Veteran's death the appellant cannot furnish, and VA cannot develop additional evidence that might better substantiate the claim of entitlement to accrued benefits.

The Board finds that the issue on appeal was properly before the Regional Office at the time of the Veteran's death and that the appellant filed a claim for accrued benefits within a year of his death.  Thus, the Board will determine the appellant's claim on its merits.  

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Ratings shall be based as far as practicable, upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the schedular evaluations are found to be inadequate, the Under Secretary for benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in 38 C.F.R. § 3.321 an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  

In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Thun v. Shinseki, 573 F.3d 1366 (Fed. Cir. 2009).

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126.

The symptoms recited in the criteria in the rating schedule for evaluating mental disorders are "not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating."  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  In adjudicating a claim for an increased rating, the adjudicator must consider all symptoms of a claimant's service-connected mental condition that affect the level of occupational or social impairment.  Id. at 443.




In general, the degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is upon the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58.  In Fenderson v. West, 12 Vet. App. 119 (1999), however, it was held that, where the appellant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability, as is the case with the Veteran's PTSD, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as 'staged' ratings.  Fenderson, 12 Vet. App. at 126.

Under 38 C.F.R. § 4.130, Diagnostic Code 9411, which addresses posttraumatic stress disorder, a 10 percent evaluation is warranted for occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress; or symptoms controlled by continuous medication.  A 30 percent evaluation is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130, Diagnostic Code 9411.

A Global Assessment of Functioning rating is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996) (quoting DSM-IV).  One factor for consideration in evaluating mental disorders is the Global Assessment of Functioning (GAF) score, which is a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (citing Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV)).  Global assessment of functioning scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure or irrelevant) OR major impairment in several areas, such as work or school, family relations, judgment, thinking or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently assaults younger children, is defiant at home, and is failing at school.)

The Board has reviewed all the evidence in the claims file.  Although there is an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on her behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The record includes an October 2003 evaluation from Dr. J.L. of the Goldsboro Psychiatric Clinic.  The report notes that since the his return from the war, the Veteran reported PTSD symptoms to include intrusive thoughts, distressing dreams, distress at exposure to triggers which remind him of past trauma, avoidance of conversations about past service and intermittent auditory illusions or hallucinations.  The Veteran reported that he sometimes heard his name called.  It was noted that the Veteran was 85 years old at the time of evaluation; that he had been married for 57 years; and that he retired at the age of 65 from his place of employment.

Mental status examination found the Veteran to be pleasant and cooperative with normal dress and normal speech.  The Veteran denied current depressed mood at the time of evaluation.  It was noted that the Veteran's affect was almost in full range and that he had no hallucinations or delusions.  There were no suicidal or homicidal ideations noted.  Cognition was grossly intact and judgment and insight were fair.  

It was noted that the Veteran would follow up with the VA medical center and that it was suggested that the Veteran take Trazodone in order to treat intermittent insomnia.  Dr. J.L. concluded that due to his PTSD, the Veteran was moderately compromised in his ability to sustain social and work relationships, he stated that he therefore considered the Veteran to be permanently disabled.  

The Veteran's claims file contains a July 2004 VA medical center nurse intake interview report.  During his interview the Veteran was screened for PTSD.  In accordance with the PTSD screening, the Veteran was asked whether he had ever had any experience that was so frightening, horrible or upsetting that he in the past month: had nightmares or intrusive thoughts; tried hard not to think about it; avoided situations that reminded him of the experience; was constantly on guard or easily startled; or felt numb or detached from others or his surroundings.  The Veteran answered no to all questions asked and his PTSD screen was therefore found to be negative.  

In an August 2004 cardiology VA medical center treatment note the Veteran's daughter was shown as reporting that the Veteran had increased fatigue and confusion shortly after starting medication for high blood pressure.  A September 2004 geriatric treatment note reported that the Veteran had confusion after starting medication.  It was noted that the Veteran had memory problems which began in August of that year  and had gradually progressed.  A diagnosis of delirium was provided, it was noted that this was most likely due to pneumonia but could also be due to a cognitive impairment.

An October 2004 cardiology treatment note reported that the Veteran was in good spirits and that he had been doing well recently.  It was noted that medication was discontinued due to fatigue and confusion and that the Veteran's symptoms resolved after he stopped the medication.  A December 2004 nursing note reported that the Veteran was alert but confused, and that he carried a blanket, Bible and a telephone.  

A March 2005 social worker initial assessment report noted that the Veteran was an 86 year old male with a very supportive family.  It was noted that the Veteran was clean and dressed well and that he was alert and oriented.  The Veteran was found to be cooperative and engaged, he stated that his mood was good and his affect was reported as appropriate.  It was noted that the Veteran was married with three children and three grandchildren.  The Veteran reported that he had the same employment for over thirty years and retired in 1983.  A March 2005 VA medical center home evaluation noted that the Veteran was married with a very supportive family.  The Veteran stated that he felt he was managing well at home.  

An April 2005 social work home visit reported that the Veteran had an "unspecified psychosocial circumstance."  During a screen for depression, the Veteran reported that during the past month he was not often bothered by feeling down depressed or hopeless or bothered by any experience little interest or pleasure in doing things.  The depression screen was found to be negative.  

In March 2008, the appellant submitted a statement in support of her claim.  In her statement the appellant asserted that her husband was entitled to a 100 percent disability rating at the time of his death.  She stated that the medical evidence showed that the Veteran had major PTSD based on his experience in the aftermath of invasion of Normandy.

In her April 13, 2009 notice of disagreement, the appellant asserted that the Veteran was wrongly assigned a 10 percent disability rating in that the RO erroneously discounted the findings of Dr. J.L. and instead made its own medical determination.  The appellant further stated that the only medical evidence clearly showed that the Veteran should be afforded a 100 percent disability evaluation.  


The Board finds that the evidence, taken as a whole, warrants a disability evaluation of 30 percent for the Veteran's PTSD for the purposes of accrued benefits.  

Significantly, the Veteran's VA treatment records and Goldsboro Psychiatric evaluation report paint two very different pictures of the Veteran's PTSD.  Dr. J.L. of Goldsboro Psychiatric noted the Veteran's reports of intrusive thoughts, distressing dreams, distress at exposure to triggers which reminded the Veteran of past trauma, avoidance of conversations about past service and intermittent auditory illusions or hallucinations.  Dr. J.L. additionally noted that the Veteran was moderately compromised in his ability to sustain social and work relationships and was therefore unemployable.  In contrast, the Veteran is shown to have reported that he did not have intrusive thoughts or nightmares about previous experiences.  See PTSD Screen, July 2004.  The Veteran's VA records also show that he worked at the same job for over thirty years and had an excellent relationship with his family.

The evidence as a whole demonstrates that the Veteran generally functioned satisfactory with routine behavior, self care and normal conversation, as described in the 30 percent rating criteria.  The Veteran is not shown at any time to have a flattened affect, circumstantial, circumlocutory or stereotyped speech, panic attacks, impaired judgment, impaired abstract thinking or disturbances in motivation and mood or similar symptoms to those described in the higher 50 percent disability evaluation.  The Board notes that an April 2005 depression screen was found to be negative and that, more often than not, the Veteran reported that he was in a good mood.  See October 2004 Cardiology Note; March 2005 Social Worker Assessment.  

The Board notes that Dr. J.L. provided a global assessment score of 38 for the Veteran.  In this regard, the Board notes again that a score between 31 and 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure or irrelevant) or major impairment in several areas.  The Board additionally notes that Dr. J.L. provided this global assessment of functioning score with absolutely no explanation and alongside a finding that the Veteran was moderately impaired in social and employment functioning.  

The Court has held that a medical opinion that contains only data and is not entitled to any weight and a review of the claims file cannot compensate for a lack of the reasoned analysis required in a medical opinion, which is the fundamental measure of the probative value of a medical opinion.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  The Court has held on a number of occasions that a medical opinion premised upon an unsubstantiated account is of no probative value.  See e.g. Reonal v. Brown, 5 Vet. App. 458, 460 (1993); Moreau v. Brown, 9 Vet. App. 389, 395- 396 (1996); Swann v. Brown, 5 Vet. App. 229, 233 (1993).  

As Dr. J.L. provided no explanation for his global assessment of functioning score and as the record, to include the totality of Dr. J.L.'s findings do not show such a low level of functioning, the global assessment score provided is afforded minimal probative value.

Thus, taking into account both the findings of Dr. J.L. and the overall disability picture shown by the Veteran's VA medical center treatment records, the Board finds that a 30 percent disability rating is most appropriate.  

The Board notes the appellant's assertion that the only medical evidence shows that the Veteran was entitled to a 100 percent disability rating.  See April 2009 Notice of Disagreement.  The appellant correctly notes the importance of the opinions of mental health professionals in determining the proper disability evaluation for PTSD.  However, while Dr. J.L.'s evaluation is significant, it is not the only available medical evidence and in fact, the Veteran's claims file contains numerous findings on the state of the Veteran's mental health prior to his death.  In contrast to the isolated findings of Dr. J.L., the Veteran is shown to have been fairly capable of taking care of himself when taking into account his unrelated disabilities and deteriorating health.  

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Shinseki, F.3d 1366 (Fed. Cir. 2009).  Here, the Board finds that the disability picture presented by the Veteran's PTSD is appropriately contemplated by the rating schedule. Therefore, referral for consideration of an extraschedular evaluation is not warranted.  Thun.

Finally, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim of entitlement to a total disability evaluation based on individual unemployability due to service connected disorders is part of an increased rating claim when such claim is raised by the record.  The Court further held that when evidence of unemployability is submitted at the same time that the Veteran is appealing the initial rating assigned for a disability, the claim for a total disability evaluation based on individual unemployability due to service connected disorders will be considered part and parcel of the claim for benefits for the underlying disability.  Id.

In this case, the Board finds that the totality of the evidence demonstrates that the Veteran had maintained the same employment for over thirty years and was retired from his work at the time of his claim.  Accordingly, entitlement to a total disability rating based on individual unemployability is unwarranted in this case.


ORDER

A 30 percent rating for PTSD for the purposes of accrued benefits is granted, subject to the rules and regulations governing the payment of VA monetary benefits.



____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


